In disposing of this case, the court followed the rule that where the instrument carries evidence within its four corners of the intention of the parties, the court will not look outside of the instrument to ascertain such intent. However, looking to the circumstances attending the execution of the instrument, as shown by the evidence existing at the time of the execution of the deed in the instant case, it is clear, that the indenture interpreted by the court did not embrace, and it was not the intention of the parties that it should embrace within its grant, timber suitable only for manufacture into pulp wood and paper wood.
The application, therefore, is without merit and is overruled.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.